 

      
 

 

Case 3:19-cr-O0606-L Document 1 Ty i A! 9 pe pratt
AO 91 (Rev. 11/11) Criminal Complaint tay [=a eu un 5 NORTHERN DISTRICT OF TEAS
aor ee 7 a — ees eee 1m 7

UNITED STATES DISTRICT COURT [7 *>
for the OcT 3 | 2019

Northern District of Texas

 

eS OE UES IEEE = STE

 

 

 

 

 

United States of America )
Vv. )
) Case No,
JOHN RUTLEDGE ) 319-MJ-
ee G LA cS =, F
; 3 “ i on oe S ™ FD Tp
— ee)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 30, 2019 in the county of Dallas in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2113(a) Bank Robbery

This criminal complaint is based on these facts:

See attached Affidavit of SA Alexander Urrutia.

a Continued on the attached sheet.

 

a

Complainant's signature

Alexander Urrutia, SA, FBI
Printed name and title

 

Sworn to before me and signed in my presence.

owe 10-31-14 RNY

Judge Fsi nature

City and state: Dallas, Texas REBECCA RUTHERFORD, U.S. Magistrate Judge

Printed name and title
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page2of10 PagelD 2

I, Alexander Urrutia, being first duly sworn, hereby depose and state as follows:
AFFIDAVIT

iF I make this affidavit in support of an arrest warrant, via criminal complaint,
for John Rutledge, a white male, date of birth KX/XX/ 1964, for the offense of bank
robbery, in violation of 18 U.S.C. § 2113(a)

2. I am a Special Agent with the Federal Bureau of Investigation (FBI), and
have been since May 24, 2018. Prior to that time, I was in training at Quantico, Virginia.
During my training and since that time, I received formal training from the FBI as well as
training through contact with experts from various law enforcement agencies. regarding
robbery investigations and safe burglaries. Based on my experience investigating
burglaries, robberies and other violent crimes and discussions with other law enforcement
officers, I am familiar with the ways in which bank robbers conduct their business,
including the various means and methods by which robberies and burglaries are committed,
including the use of cellular telephones to facilitate the commission of offenses.

3. The facts in this affidavit come from my personal observations, my training
and experience, and discussions and collaboration with other law enforcement officers.
This affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

OVERVIEW
4, On October 17, 2019 at approximately 3:30 p.m., a suspect entered the

Oakwood Bank located at 8411 Preston Road, Dallas, Texas wearing a fake beard and a

Affidavit in Support of GPS Search Warrant — Jeffrey Ewing- Page 1
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page3of10 PagelD 3

bright green baseball cap and carrying a dark colored satchel or briefcase. The suspect
wore a latex glove on his right hand and a black cloth or leather glove on his left hand. The
suspect paused near the teller counter briefly but no employees were at the counter at that
time. A banker seated at a nearby desk immediately welteved they were about to get robbed
but asked if he could help the suspect. The suspect directed him to go to the teller counter
and the banker complied. The suspect handed the banker a brown plastic bag and told him
something similar to, “Fill it up. You know what to do.” The banker placed $12,097 in

the bag and the suspect stated, “Thank you,” as he left on foot towards a nearby parking

garage.

 

S, FBI Task Force Officer (TFO) Meagan Mulvihill responded to the offense
location and obtained video footage from the bank and from the property management
company that owns the building containing the bank. The management company footage
revealed that the suspect arrived in a black Cadillac Escalade with a possible (blurred)

license plate of MCP4559 or similar. This plate or similar variations did not return to a

Affidavit in Support of GPS Search Warrant — Jeffrey Ewing- Page 2
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page4of10 PagelD 4

Cadillac.

 

6. However, earlier that day and before the bank robbery, at approximately
11:40-11:45 a.m. a black Cadillac Escalade (Subject Vehicle) consistent with the suspect
vehicle — appearing to have the same front and rear lights, chrome accents, wheels, and
overall body style — parked in the exact same parking spot as the suspect in the bank
robbery. At that time, Texas license plate LGP8976 could be seen on the video footage.
A heavier-set white male exited the vehicle and walked through the hallway containing the
bank entrance, exited another set of external doors, and then returned a few minutes later

in the same path and returned to the Escalade.

 

Affidavit in Support of GPS Search Warrant — Jeffrey Ewing- Page 3
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page5of10 PagelID5

7, A registration check revealed the Subject Vehicle was registered to Kelly
Rutledge, who appeared to be married to John Rutledge, date of birth XX/XX/1964
(Rutledge). On February 1, 2019, John Rutledge reported a burglary of a motor vehicle
offense involving the Subject Vehicle to the Frisco Police Department, documented on
case number 19012833. A check of Rutledge’s Texas driver’s license photo taken May
2014 and a public Facebook profile (https://www.facebook.com/john.rutledge.52) photo
posted in June 2019 revealed he was physically consistent with the subject that committed

the above described offense.

 

8. On October 18, 2019, a State of Texas search warrant for a tracker for the

Affidavit in Support of GPS Search Warrant — Jeffrey Ewing- Page 4
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page6of10 PagelD 6

Subject Vehicle was signed. The Subject Vehicle was located on the same date and the
tracker was placed on the vehicle.

9, On October 30, 2019, Dallas Police Deployment elements were surveilling
Rutledge and the Subject Vehicle with the assistance of the vehicle tracker. At
approximately 1:00 p.m., the Subject Vehicle drove west bound on 5700 Chatham Hill
Road, which is a dead end street, and stopped. A few minutes later, the Subject Vehicle
emerged and Deployment elements were able to locate the Subject Vehicle. Deployment
Officer Hunter #9857 observed that the license plate on the back of the vehicle had been
changed. A Texas license plate, MCP4559, was taped onto the back of the vehicle. A
registration check of license plate MCP4559 returned to a 2017 Honda Civic. Deployment
Officers Hunter #9857 and M. Terry #8915 observed that the driver, the sole occupant of
the vehicle, was Rutledge. Deployment Officer Hunter also observed that a black marking
had been used to cover up the registration sticker. At approximately 1:46 p.m., Officer
Hunter observed the Subject Vehicle park in front of the Lift House Fitness located at
6015 Berkshire Ln, Dallas, Texas 75225.

10. Hunter observed Rutledge put a covering on his face and exit the vehicle
wearing a dark brown jacket, blue jeans, white shoes and a dark colored hat. Rutledge was
carrying a brown briefcase and exited the vehicle. Rutledge approached the Bank of
America located at 6019 Berkshire Ln, Dallas, Texas. Something appeared to startle
Rutledge as he approached the doors to the bank so he turned around, re-entered his vehicle

and drove away after removing the covering from his face. Deployment elements continued

Affidavit in Support of GPS Search Warrant — Jeffrey Ewing- Page 5
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page 7of10 PagelD 7

to follow Rutledge. At approximately 1:59 p.m., Deployment Officer Hunter observed
Rutledge park in the same place and cover his face again. At approximately 2:01 p.m.,
Rutledge exited his vehicle and walked towards the Bank of America. Deployment Officer
Terry was able to capture footage of Rutledge approaching and entering the bank at
approximately 2:02 p.m. Rutledge entered the bank. At approximately 2:03 p.m.,
Deployment Officer Terry observed Rutledge leave the Bank of America. Deployment
Officer Hunter observed Rutledge enter the Subject Vehicle and drive to 8400 Douglas
Avenue, Dallas, Texas where he turned north. Deployment Officer R. Turner #6558 was
able to follow Rutledge in the Subject Vehicle to the west alley of 10000 Quincy Lane,
Dallas, Texas. Deployment Officer Turner observed Rutledge behind the Subject Vehicle
attempting to change out the license plate. Deployment Officer Turner directed uniformed
Dallas Police Officers to Rutledge where he was placed under arrest. At the time of his
arrest, Rutledge was wearing clothes matching those worn by the bank robber, to include
a leather jacket over a blue windbreaker, jeans and white athletic shoes (see still photos
below).

11. Rutledge was transported to Dallas Police Headquarters to be interviewed
by Dallas Police Robbery Detective Prince #9117. Detective Prince read the Miranda
Warning to the Rutledge, which he waived and voluntarily spoke to the Detective.
Rutledge admitted to committing the robbery of the Bank of America that day, the
Oakwood Bank mentioned above, and other related bank robberies. Approximately

$5,730.10 dollars was taken during the offense. This offense is documented under Dallas

Affidavit in Support of GPS Search Warrant — Jeffrey Ewing- Page 6
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page8of10 PagelD 8

Police service number 219865-2019.

12. Still shots of the suspect taken from surveillance footage were provided by

Bank of America.

 

13. Detective Prince obtained a State of Texas search warrant for the Subject
Vehicle. The following items of relevance were located during the search: a brown satchel
containing $5,725 and a black BB gun, a pair of sunglasses, a fake beard, a dark colored
baseball cap (which matched the clothing and items in the surveillance photos above) and
Texas license plate MCP4559.

CONCLUSION

14. Based on the above-mentioned facts and circumstances, I believe there is
probable cause to believe that on or about October 30, 2019, John Rutledge, date of birth
XX/XX/1964, knowingly and intentionally committed a violation of 18 U.S.C. § 2113(a),

that is, bank robbery, at the Bank of America, located at 6019 Berkshire Ln, Dallas, Texas,

Affidavit in Support of GPS Search Warrant — Jeffrey Ewing- Page 7
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page9of10 PagelID9

a location within the Northern District of Texas.

15. Accordingly, I request the Court issue an arrest warrant, via criminal

complaint, for the arrest of John Rutledge.

a

ALEXANDER URRUTIA
Special Agent
Federal Bureau of Investigation

Sworn to before me tnis.b\, day of October 2019.

nA)
United States MagistratéYudge

Northern District of Texas

 

Affidavit in Support of GPS Search Warrant - Jeffrey Ewing- Page 8
Case 3:19-cr-O0606-L Document1 Filed 10/31/19 Page10o0f10 PagelD 10
